exhibit1018formofasna_image1.jpg [exhibit1018formofasna_image1.jpg] Execution
Version




AWARD AGREEMENT PURSUANT TO THE ASCENA RETAIL GROUP, INC. TRANSFORMATION BONUS
PROGRAM UNDER THE ASCENA RETAIL GROUP, INC. 2016 OMNIBUS INCENTIVE PLAN
(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 10, 2015)


THIS AWARD AGREEMENT PURSUANT TO THE ASCENA RETAIL GROUP, INC. TRANSFORMATION
BONUS PROGRAM (this “Agreement”), is made effective as of March 30, 2017 (the
“Award Date”), by and between Ascena Retail Group, Inc. (the “Company”) and you
(the “Participant”). By accepting this award, the Participant agrees to be bound
by the terms and conditions hereof.


WHEREAS, the Company maintains the Ascena Retail Group, Inc. 2016 Omnibus
Incentive Plan (Amended and Restated Effective December 10, 2015) (the “Plan”),
which is administered by the Compensation and Stock Incentive Committee of the
Company’s Board of Directors (the “Committee”);


WHEREAS, pursuant to Section 3.3 of the Plan, the Committee has adopted
guidelines for the grant of performance-based cash awards under the Plan;


WHEREAS, the Committee has adopted the Transformation Bonus Program Terms and
Conditions (the “Transformation Bonus T&C”) under the Plan specifying
performance requirements for the period commencing on January 1, 2017 and ending
on the last day of the Company’s 2021 fiscal year pursuant to which the
Participant may be eligible to receive a Transformation Bonus Award;


WHEREAS, a copy of the Transformation Bonus T&C has been provided to the
Participant and is hereby incorporated by reference herein (all capitalized
terms used but not defined in this Agreement shall have the meanings given to
them in the Transformation Bonus T&C);


WHEREAS, a copy of the Company’s Incentive Compensation Recoupment Policy
effective June 2, 2016 (the “Recoupment Policy”) has been provided to the
Participant and is hereby incorporated by reference herein;


WHEREAS, pursuant to Article IX of the Plan, the Committee has the authority to
grant Performance-Based Cash Awards (as defined in the Plan) that are payable
cash;


WHEREAS, the Committee wishes to grant to the Participant a Transformation Bonus
Award (the “Award”) under the Plan, which Award qualifies as a Performance-Based
Cash Award under the Plan; and


WHEREAS, .the Transformation Bonus Award granted pursuant to this Agreement is
intended to constitute “performance-based compensation” within the meaning of
Section 162(m) of the Code and this Agreement and the Transformation Bonus T&C
shall be construed and interpreted in accordance with that intent.


NOW, THEREFORE, the Company and the Participant agree as follows:


1.Grant. Subject to the terms and conditions set forth under the Transformation
Bonus T&C, the Plan, the Restrictive Covenant Agreement, the Recoupment Policy
and this Agreement, as of the Award Date, the Committee hereby grants to the
Participant pursuant to Article IX of the Plan the right to receive a
Transformation Bonus Payment on each Payment Date based upon the Committee’s
determination and certification of the extent to which the Company achieved the
Transformation Bonus Performance Goal with respect to each fiscal year ending
during the Performance Period.


2.Transformation Bonus Performance Goal; 2017 Salary Multiple. The amount of the
Participant’s Transformation Bonus Payment will be calculated on each
Certification Date based upon the Company’s achievement of certain cost
reductions (“Realized Savings”) across the following areas of the Company’s
business as approved by the Committee on the Award Date: (i) operating
(restructuring), (ii) procurement (non-merchandise spending), (iii) real estate
and fleet optimization (occupancy and store closures), (iv) supply chain (cost
per unit) and (v) global sourcing (product costs) (the “Transformation Bonus
Performance Goal”). The Transformation Bonus Performance Goal will be calculated
on a cumulative basis through the Performance Period. Once a Realized Savings
threshold is achieved during the Performance Period, the Participant will not
again be eligible to receive payment in respect of the multiple of 2017 Salary
applicable to the achievement of such Realized Savings threshold. Realized
Savings will be calculated in a manner consistent with the Company’s audited
financial statements, although certain events approved by the Committee shall be
disregarded and excluded in determining whether the Transformation Bonus
Performance Goal has been achieved.


Following the Committee’s determination and certification of the achievement of
the Transformation Bonus Performance Goal, the amount of the Participant’s
Transformation Bonus Payment will be calculated in accordance with the
Transformation Bonus T&C based on the multiple of 2017 Salary in the table set
forth below that corresponds to the level or levels of Realized Savings achieved
with respect to the period covered by the applicable Certification Date.


Measurement Period
$150M in Realized Savings
$250M in Realized Savings
$350M in Realized Savings
$450M in Realized Savings
Multiple of 2017 Salary for Realized Savings Achievement
Fiscal Year End
 
 
 
 
Cumulative
 
 
 
 



The Committee’s determination and certification of the extent to which the
Company has achieved the Transformation Performance Goal is final, binding and
conclusive upon the Participant (and all persons claiming through the
Participant) for all purposes. In the event the Company’s achievement of the
Transformation Bonus Performance Goal is between the Realized Savings thresholds
set forth in the table above, the multiple of 2017 Salary used to calculate the
Participant’s Transformation Bonus Payment will be determined based upon linear
interpolation between thresholds.


3.Terms and Conditions. This Award shall be subject to the terms and conditions
of the Transformation Bonus T&C, the Plan, the Restrictive Covenant Agreement,
the Recoupment Policy and this Agreement. Notwithstanding anything to the
contrary herein or otherwise, prior to the occurrence of a Change in Control (as
defined in the Plan), the Committee has the authority to exercise negative
discretion to reduce the amount otherwise payable to the Participant in respect
of the Award. The exercise of this negative discretion may be based on any
factors deemed appropriate by the Committee in its sole discretion.


Notwithstanding the Company’s achievement of the Transformation Bonus
Performance Goal as of the end of any fiscal year during the Performance Period
in which a Certification Date will occur, the amount of a Participant’s
Transformation Bonus Payment on any Payment Date will be reduced by 50% if the
Company’s cumulative operating income (as defined by the Committee with respect
to the payment of bonuses under the Company’s incentive compensation plan) for
the Fall and Spring seasons of each full or partial fiscal year is not achieved
at the threshold level of performance established under the Company’s incentive
compensation plan. However, if during the Performance Period the Committee
adopts an Alternate Metric, the following shall apply:


(i) if an Alternate Metric is in effect for both the Fall and Spring seasons of
a full or partial fiscal year during the Performance Period, the 50% reduction
in the Transformation Bonus Payment described above will apply if the Company’s
cumulative achievement of the Alternate Metric for the Fall and Spring seasons
is less than the threshold level of performance established under the Company’s
incentive compensation plan; and
 
(ii) if an Alternate Metric is in effect for only one season (i.e., Fall or
Spring) of a fiscal year during the Performance Period, the Transformation Bonus
Payment will be reduced by 50% if the Company’s average achievement (and if
applicable, weighted average achievement) of operating income or the Alternate
Metric, as applicable, in effect under the Company’s incentive compensation plan
for the Fall and Spring seasons for such fiscal year is less than the threshold
level of performance established under the Company’s incentive compensation
plan.


In addition, in the event that the aggregate amount paid to a Participant in any
fiscal year in respect of (i) the Participant’s Transformation Bonus Payment and
(ii) the Participant’s payment under the Company’s incentive compensation plan
for such fiscal year exceeds the Participant’s Annual Bonus Cap (as defined
below), the amount of the Participant’s Transformation Bonus Payment for such
fiscal year will be reduced to an amount equal to the difference between the
Participant’s Annual Bonus Cap and the amount paid to the Participant under the
Company’s incentive compensation plan for such fiscal year. The Participant’s
“Annual Bonus Cap” is equal to 4.5 times the Participant’s 2017 Salary.
Notwithstanding the foregoing, any amount received by a Participant in respect
of a fiscal year 2017 bonus under the Company’s incentive compensation plan will
be disregarded in determining whether a Transformation Bonus Payment that may be
received by the Participant with respect to the first Certification Date
following the end of the Company’s 2018 fiscal year exceeds the Participant’s
Annual Bonus Cap. Any portion of the Participant’s Transformation Bonus Payment
for a fiscal year that is in excess of the Participant’s Annual Bonus Cap will
be forfeited and will not be paid in a subsequent fiscal year in which the
Participant becomes eligible to receive a Transformation Bonus Payment.


Prior to the occurrence of a Change in Control, the Committee has the authority
to exercise negative discretion to reduce the amount otherwise payable to a
Participant in respect of any Transformation Bonus Award. The exercise of this
negative discretion may be based on any factors deemed appropriate by the
Committee in its sole discretion. Notwithstanding anything to the contrary
herein or in any Transformation Bonus Document, certain events approved by the
Committee shall be disregarded and excluded in determining whether the
Transformation Bonus Performance Goal has been achieved. Nothing contained
herein or in any Transformation Bonus Document is intended to create
impermissible discretion under Section 162(m) of the Code.
    
4.Forfeiture. Notwithstanding anything herein to the contrary, the Participant
acknowledges and agrees that if the Company or the Committee determines that the
Participant has violated the Restrictive Covenant Agreement or any other
restrictive covenants contained in any other agreement to which Participant is
bound, the Award shall be immediately forfeited and the Company will have the
right to clawback from the Participant, and the Participant will have the
obligation to repay to the Company, any Transformation Bonus Payment paid to the
Participant within the 12 months preceding the date of the Participant’s
termination of employment with the Company or any of its Affiliates.


5.Award Subject to Clawback. The Participant acknowledges that he or she has
read the Company’s Recoupment Policy attached hereto as Exhibit A and agrees
that the Transformation Bonus Payment is subject to the Recoupment Policy. As a
condition to the grant of the Transformation Bonus Award, the Participant agrees
to abide by the Recoupment Policy and any determinations of the Committee
pursuant to the Recoupment Policy. This Section 5 shall survive the termination
of the Participant’s employment with the Company for any reason. The foregoing
remedy is in addition to, and not in lieu of, any other remedies or rights of
recoupment that may be available to the Company pursuant to the terms of any
similar policy in any employment agreement, equity award agreement, or similar
agreement and any other legal remedies available to the Company, including
termination of employment or institution of civil or criminal proceedings. Any
determination by the Committee with respect to the foregoing shall be final,
binding and conclusive upon the Participant (and all persons claiming through
the Participant) for all purposes.


6.Limitations. Notwithstanding anything to the contrary in Section 14.8 of the
Plan, the Participant expressly understands and agrees that Transformation Bonus
Payments will not be considered to be part of the Participant’s compensation for
any purposes, including benefit calculation, under any of the employee benefit
or compensation plans, programs, policies, arrangements or agreements of the
Company or any of its Affiliates in which the Participant participates or is
eligible to participate, including, without limitation, any tax-qualified or
nonqualified retirement plan, pension plan, deferred compensation plan or
severance plan or agreement. In no event will the Participant be entitled to
elect to defer all or any portion of a Transformation Bonus Payment.


_________________________                        ____________________
Date


_________________________                        ____________________
Date


EXHIBIT A


Recoupment Policy


As approved by the Compensation Committee and Board of Directors on 6/2/16 
ASCENA RETAIL GROUP, INC.
INCENTIVE COMPENSATION RECOUPMENT POLICY
Effective June 2, 2016
Introduction
The Board of Directors (the “Board”) of Ascena Retail Group, Inc. (the
“Company”) believes that it is in the best interests of the Company and its
stockholders to create and maintain a culture that emphasizes integrity and
accountability and that reinforces the Company’s pay-for-performance
compensation philosophy. The Board has therefore adopted this policy which
provides for the recoupment of certain compensation in the event of a
Restatement (this “Policy”).
Administration
This Policy shall be administered by the Board or, if so designated by the
Board, the Compensation and Stock Incentive Committee of the Board (the
“Compensation Committee”), in which case, references herein to the Board shall
be deemed references to the Compensation Committee. Any determinations made by
the Board shall be final and binding on all affected individuals.
Covered Persons
This policy applies to the Company’s executive officers (“Covered Persons”). For
purposes of this Policy, an executive officer means an officer as defined in
Securities and Exchange Commission Rule 16a-1(f) and such other executives as
may be designated by the Board from time to time.
Incentive Compensation
For purposes of this Policy, Incentive Compensation means any of the following
cash or non-cash incentive compensation, provided that such compensation is
granted, earned or vested based wholly or in part on a “financial reporting
measure” (as defined under the rules of the Securities and Exchange Commission
under Section 10D of the Securities Exchange Act of 1934, as amended) (“FRM”):
cash bonuses (whether short-term or long-term and whether paid on a current or
deferred basis) including awards under the Company’s 2016 Omnibus Incentive Plan
(or any successor to such plan) and the Company’s 2012 Cash Incentive Plan (or
any successor to such plan), restricted stock units, restricted stock, stock
options, performance shares and other cash or non-cash incentive compensation,
in each case, paid or awarded pursuant to any incentive plan or arrangement
maintained, contributed to or sponsored by the Company and its affiliates, as
each may be amended from time to time. For the avoidance of doubt, neither
incentive compensation granted, earned and/or vested based on goals that are not
based on FRMs nor incentive compensation that is based solely on continued
service shall be Incentive Compensation for purposes of this Policy.
Restatement
For purposes of this Policy, Restatement means any restatement of the Company’s
financial statements required due to material non-compliance with any accounting
requirements, where such restatement is due to (a) a Covered Person’s fraud or
misconduct, (b) restatement of the Company’s results, (c) errors or omissions or
(d) other related activities. For purposes of this Policy, a Restatement need
not be a formal restatement of financial statements required by accounting
standards, but shall not include a restatement due solely to changes in
accounting principles or applicable law.
Recoupment of Excess Incentive Compensation
If there is a Restatement and the Board determines that a Covered Person
received Incentive Compensation for any applicable Look-Back Year (as defined
below), in excess of the amount that would have been paid or awarded to the
Covered Person had such Incentive Compensation been calculated based on the
Restatement results and calculated on a pre-tax basis, the Board may, in its
sole discretion, with respect to a Covered Person regardless of fault:
(a)
Require the Covered Person to repay all or a portion of any cash Incentive
Compensation paid to the Covered Person with respect to such Look-Back Year;



(b)
Cancel all or a portion of any vested and unvested Incentive Compensation
awarded to the Covered Person with respect to such Look-Back Year; and



(c)
Require the Covered Person to repay all or a portion of any gains realized by
the Covered Person on the: (i) vesting and payment of shares of common stock
underlying restricted stock units; (ii) lapsing of restrictions of restricted
stock; and (iii) exercise of stock options and the subsequent sale of shares of
common stock acquired on the exercise of stock options.



A “Look-Back Year” means each fiscal year of the Company in the three-year
period prior to the date that the Company is required to prepare the
Restatement.
The amount of any recoupment of Incentive Compensation shall be determined by
the Board in its sole discretion; provided, however, that the amount of the
Incentive Compensation repaid by the Covered Person or cancelled by the Company
shall not exceed the difference between (i) the actual amount of Incentive
Compensation paid or awarded to the Covered Person for such Look-Back Year and
(ii) the amount of Incentive Compensation that the Board in good faith
determines would have been paid or awarded to the Covered Person for such
Look-Back Year based on the Restatement results. Upon any recoupment
determination by the Board, the Board shall notify the Covered Person in writing
of its determination and the Covered Person shall promptly repay the amount of
Incentive Compensation so determined, payable on demand or within a specified
number of days with interest, as determined by the Board.
Interpretation
The Board is authorized to interpret and construe this Policy and to make all
determinations necessary, appropriate or advisable for the administration of
this Policy.
No Indemnification


The Company shall not indemnify any Covered Person against the loss of any
awarded Incentive Compensation recouped in accordance with this Policy.


Effective Date
This Policy shall be effective as of June 2, 2016, and shall apply to Incentive
Compensation that is awarded or granted to Covered Persons on or after that
date, except to the extent prohibited by applicable law or legal obligation of
the Company and/or the rules and standards of the national securities exchange
on which the Company’s shares are then listed.
Amendment; Termination
The Board may amend this Policy from time to time in its discretion. The Board
intends to amend this Policy as it deems necessary to reflect final regulations
adopted by the Securities and Exchange Commission under Section 10D of the
Securities Exchange Act of 1934, as amended, and to comply with any rules or
standards adopted by a national securities exchange on which the Company’s
shares are listed. The Board may terminate this Policy at any time.
Other Recoupment Rights
The Board intends that this Policy will be applied to the fullest extent of the
law. The Board may require that any employment agreement, equity award agreement
or similar agreement entered into on or after the Effective Date shall, as a
condition to the grant of any benefit thereunder, require a Covered Person to
agree to abide by the terms of this Policy. Any right of recoupment under this
Policy is in addition to, and not in lieu of, any other remedies or rights of
recoupment that may be available to the Company pursuant to the terms of any
similar policy in any employment agreement, equity award agreement, or similar
agreement and any other legal remedies available to the Company, including
termination of employment or institution of civil or criminal proceedings.
Nothing herein shall limit the authority of the Board or Compensation Committee
to impose additional requirements or conditions that may give rise to the
Company’s right to forfeit or recoup any compensation. To the extent the
applicable law requires recovery of Incentive Compensation in additional
circumstances beyond those specified in this Policy, nothing in this Policy
shall be deemed to limit or restrict the right or obligation of the Company to
recover Incentive Compensation or other compensation to the fullest extent
required by applicable law.
Section 409A
Notwithstanding anything herein to the contrary, the Board may not seek recovery
of any amount of Incentive Compensation by reducing any future amount that is
payable and/or to be provided to the Covered Person and that is considered
“non-qualified deferred compensation” under Section 409A of the Internal Revenue
Code of 1986, as amended and the regulations and guidance promulgated
thereunder, except to the extent permitted without penalty under Section 409A.
Successors
This Policy shall be binding and enforceable against all Covered Persons and
their beneficiaries, heirs, executors, administrators or other legal
representatives.
Ascena Retail Group, Inc.
INCENTIVE COMPENSATION RECOUPMENT POLICY

It is the policy of Ascena Retail Group, Inc. (the “Company”) that as a Covered
Person to whom the Company’s Incentive Compensation Recoupment Policy (the
“Policy”) applies, you acknowledge your receipt of, and agree to be subject to
the terms and conditions of the Policy. A copy of the Policy is enclosed for
your records. You should thoroughly review the Policy, then complete and sign
the acknowledgement below and return it to Corporate Compensation. Please return
the acknowledgement by ___________________. Any questions regarding the Policy
should be directed to Duane Holloway, EVP General Counsel.


Acknowledgement


I, ____________________, have received a copy of the Ascena Retail Group, Inc.
Incentive Compensation Recoupment Policy (the “Policy”) which outlines the terms
and conditions of the Policy and I have read and familiarized myself with the
contents of the Policy. I understand that I am a “Covered Person” within the
meaning of the Policy and am subject to, and bound by, the Policy as described
below.


By my signature below, I acknowledge, understand, accept and agree to be subject
to the terms and conditions of the Policy including, without limitation, the
possible clawback or recoupment of Incentive Compensation (as defined in the
Policy) previously paid to me or the forfeiture of vested and unvested Incentive
Compensation. I further understand that I am subject to the terms and conditions
of the Policy, as such Policy may be amended from time to time by the Company to
the extent required by applicable law, regulation or rule of any governmental
authority or any national securities exchange, notwithstanding the terms and
conditions of any agreement, arrangement, plan, policy or arrangement including,
without limitation, the employment agreement between me and the Company or any
of its affiliates. I acknowledge that the Policy will be amended as the Board of
Directors of the Company deems necessary to reflect final regulations adopted by
the Securities and Exchange Commission under Section 10D of the Securities
Exchange Act of 1934, as amended, and to comply with any rules or standards
adopted by a national securities exchange on which the Company’s shares are
listed. I further understand and agree that any action taken by the Company
pursuant to the Policy shall not constitute or give rise to any constructive
termination of employment, “good reason,” breach of contract or other similar
rights under any Company agreement, arrangement, plan, award, program, policy
(in each case, whether oral or written) or otherwise or give rise to any right
that I have, or otherwise could have, to indemnification from the Company or
otherwise.


_________________________________            ____________________

(signature of Covered Person)                (Date)







